UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                   No. 97-4420

DONTE JAVON PITT,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Alexander Williams, Jr., District Judge.
(CR-96-36-AW)

Argued: December 4, 1998

Decided: January 22, 1999

Before HAMILTON and LUTTIG, Circuit Judges, and
MICHAEL, Senior United States District Judge
for the Western District of Virginia,
sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Kenneth Michael Robinson, William Jackson Garber,
Washington, D.C., for Appellant. Odessa Palmer Jackson, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee. ON
BRIEFS: Dennis M. Hart, Washington, D.C., for Appellant. Lynne
A. Battaglia, United States Attorney, Stephen S. Zimmerman, Assis-
tant United States Attorney, Greenbelt, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Donte Pitt challenges his conviction for conspiracy to distribute
and possess with intent to distribute cocaine and for related offenses.
We affirm.

I.

On the evening of March 25, 1995, Corporal Milton Crump and
two other officers from the Prince George's County Police Depart-
ment responded to a burglar alarm at a house in Temple Hills, Mary-
land. Upon arriving at the scene, the officers detected the smell of
natural gas. Crump reported the smell to his supervisor, who called
the local fire department. Members of the fire department confirmed
the smell of natural gas and turned off the gas supply to the house.
Having obtained no response after knocking on the front door, the
firefighters broke down the door. The police officers then entered the
house to search for a burglar or for any occupants of the house in need
of assistance. Upon entering the house, the officers observed a white
powdery substance and several crystallized rocks that appeared to be
crack cocaine. The officers also saw a gun, an electronic scale, and
several boxes of baking soda, which is used in the production of crack
cocaine.

Having determined that there was no one in the house, Crump
relayed the results of the search to his supervisor, who asked that a
narcotics officer be sent to the scene. In the meantime, the officers
secured the premises. Approximately 15 to 20 minutes later, Detec-
tive Richard Herbert, a narcotics expert, arrived. Crump escorted Her-
bert into the house, where he pointed out the items he had seen.
Herbert then performed a field test on the white powdery substance
that the officers had observed, and determined that the substance was
cocaine. On the basis of the information obtained by the officers, Her-

                    2
bert sought and procured a search warrant for the house. Officers exe-
cuted the warrant that night and discovered approximately 500 grams
of cocaine, paper wrappers and plastic bags, a number of boxes of
baking soda, two semi-automatic handguns, approximately $2,000 in
currency, and a safe. Three days later, officers executed a further
search warrant on the safe and found approximately two kilograms of
cocaine, three more semi-automatic handguns, and approximately
$300,000 in currency. The house was leased in the name of "Robert
Watson"; however, extensive fingerprint and handwriting evidence
linked Donte Pitt to the property. In addition, police connected evi-
dence seized from an apartment elsewhere in Temple Hills, including
a further amount of cocaine, with Pitt.

On February 5, 1996, Pitt was indicted on two counts of possession
with intent to distribute cocaine and possession of a firearm by a con-
victed felon. On March 25, Pitt was charged, in a superseding indict-
ment, with five further counts of conspiracy to distribute and possess
with intent to distribute cocaine, distribution of cocaine, and use of a
firearm during a drug trafficking offense. Pitt entered a plea of not
guilty.

Pitt's trial began on October 15. As its first witness, the prosecu-
tion called Richard Herbert, the narcotics detective who conducted the
search of the house. On cross-examination, defense counsel asked
Herbert about a photograph given to him and another officer by David
Hughes, the rental agent for the house that Herbert searched. Herbert
testified that Hughes had said that the photograph was of the person
who had rented the house and that the last name of the person was
Allen. Defense counsel contended that the photograph was of Norman
Allen, whom they claimed was actually the "Robert Watson" whose
name appeared on the lease of the house. On re-direct examination,
the government sought to introduce testimony by Herbert that Hughes
told the agents that Pitt had given him the photograph and had identi-
fied the person in the photograph as Allen. The trial judge admitted
the evidence on the ground that it was being offered not for the truth
of the matter asserted, but rather to rebut the implication that the offi-
cers erred by focusing their investigation on Pitt, rather than on Allen.
Defense counsel then indicated their intention to introduce an affida-
vit signed by Hughes, but they appear never to have actually
attempted to do so.

                     3
The prosecution subsequently called Richard Eisenbarth, whom the
prosecution claimed had engaged in a guns-for-drugs trade with a
man named Daniel Brown. Eisenbarth testified that Brown told him
that he was acting on behalf of an individual named"Don" -- alleg-
edly Donte Pitt. Defense counsel objected to Eisenbarth's testimony.
The trial judge admitted the testimony, however, on the ground that
it was a statement made by a co-conspirator of the defendant. Defense
counsel subsequently sought to introduce a deposition of Brown taken
by defense counsel prior to trial. The trial judge, however, excluded
this testimony on the grounds that Brown was available to testify in
person and that the deposition testimony conflicted with Brown's ear-
lier testimony before the grand jury and therefore was unreliable.

In the course of presenting its case, the defense sought to call
Michael Bell, who had been charged, along with Pitt, with participa-
tion in a drug conspiracy in 1990. Defense counsel wanted to call Bell
in order to rebut evidence introduced by the prosecution that Pitt had
spent hundreds of thousands of dollars on cars, travel, and jewelry
during the course of the conspiracy at issue in the instant case.
Defense counsel contended that Bell would testify that Pitt had made
a substantial amount of money as a result of the 1990 conspiracy,
which he then used to fund his spending at the time of the subsequent
conspiracy. The trial judge, however, excluded Bell's testimony on
the grounds that it would have minimal probative value and that it
would also be cumulative, confusing, and prejudicial.

On October 30, after the close of the prosecution's case-in-chief,
the foreman of the jury, Juror No. 1, informed the trial judge that
Juror No. 8 had made improper comments in front of other jurors
regarding whether the prosecution had proven its case. Upon being
summoned to the courtroom, Juror No. 8 admitted that she had said
something like, "I haven't seen any proof yet." However, she also
asserted that she remained "open-minded." On the way out of the
courtroom, Juror No. 8 asked the courtroom clerk if the clerk could
get her "off this case," and said that she lived close to the area in
which the events at issue occurred. The clerk then relayed these state-
ments to the trial judge. On the basis of Juror No. 8's original state-
ment to her fellow jurors and her later statements to the deputy clerk,
the trial judge dismissed her and replaced her with an alternate juror.

                    4
The trial concluded on Friday, November 1. The trial judge permit-
ted the jury to return home for the weekend before beginning deliber-
ations the following Monday. When the jury returned on Monday,
jurors reported to the trial judge a number of incidents that had
occurred over the weekend. Juror No. 2 reported that an individual
had visited his job site and inquired about his jury service; Juror No.
3 reported that she had received a telephone call at 1 a.m. from a
woman who said, "B----, watch your back"; and Juror No. 12
reported that she had been followed to the grocery store by a man
with long, stringy hair and a mustache, who resembled a police offi-
cer who had been watching the trial. Upon receiving these reports, the
trial judge spoke ex parte with each of the jurors who reported the
incidents and then questioned all of the jurors individually in the
courtroom about the reported incidents. Although a number of jurors
expressed concern about the incidents, and some alluded to other inci-
dents, none said that he or she was scared as a result of them, and all
of the jurors said that they would continue to be fair and impartial.
During and after the poll of the jury, defense counsel moved for a
mistrial. The trial judge denied the motions.

Later that afternoon, the jury found Pitt guilty on all counts. On
May 28, 1997, the district court sentenced Pitt to 300 months in
prison. Pitt now appeals.

II.

Appellant first contends that the district court should have sup-
pressed the evidence seized as a result of the execution of search war-
rants against the house in Temple Hills.

As a threshold matter, the initial entry of the house, by Corporal
Milton Crump and other police officers, was clearly justified by exi-
gent circumstances, for the purposes both of determining if a burglar
was inside and of rescuing any individuals inside from the suspected
gas leak.1 See, e.g., Minnesota v. Olson, 495 U.S. 91, 100 (1990)
_________________________________________________________________
1 At trial, appellant did argue that there were no exigent circumstances
at the time of the initial entry on the ground that firefighters entered the
house before any of the police officers did, thus dissipating any exi-

                    5
(holding that warrantless entry is justified by"the need to prevent a
suspect's escape, or the risk of danger to the police or to the other per-
sons inside or outside the dwelling" (internal quotation omitted));
Mincey v. Arizona, 437 U.S. 385, 392 (1978) (holding that warrant-
less entry is justified when police officers "reasonably believe that a
person within is in need of immediate aid"). Further, as appellant
appears to concede, once Crump and the other officers were inside the
house, they could have seized any contraband they saw in plain view.
See, e.g., id.; Michiganv. Tyler, 436 U.S. 499, 509 (1978); Coolidge
v. New Hampshire, 403 U.S. 443, 465-66 (1971) (plurality opinion).

Appellant contends, however, that the subsequent warrantless entry
by Crump and Detective Richard Herbert was unconstitutional
because any exigent circumstances present at the time of the original
entry had dissipated. We disagree on the ground that the second entry
was "no more than an actual continuation of the first." Tyler, 436 U.S.
at 511. In entering the house, Crump and Herbert were not conducting
any further search: instead, as the district court found, Herbert was
simply verifying what Crump, a junior officer, had seen in the course
of his search minutes earlier, in order to aid in preparing an applica-
tion for a search warrant. J.A. at 201. The only additional step that
Crump and Herbert took was to conduct a field test of the suspected
cocaine: however, Crump could easily have conducted such a test
himself during the original entry, or, in the alternative, could have
seized the suspected cocaine, removed it from the house, and tested
it there.

Even were we to conclude that the subsequent warrantless entry
was unconstitutional, we would nevertheless rule that the evidence
seized pursuant to the search warrants was admissible. Appellant con-
tends that the evidence was inadmissible under the"fruit of the poi-
_________________________________________________________________

gency. However, in support of this theory, appellant could introduce only
the testimony of a witness, Bethel Hunley, who was"not sure" as to
whether the firefighters or police officers entered the house first. J.A. at
197. Crump, on the other hand, testified that the police officers entered
the house first. Id. at 164a. To the extent that appellant raises the issue
on appeal, we find that the district court properly credited Crump's testi-
mony over Hunley's. Id. at 197.

                     6
sonous tree" doctrine. See, e.g., Wong Sun v. United States, 371 U.S.
471, 487-88 (1963). Even on the basis of only the evidence discov-
ered in plain view during the original warrantless entry, however, the
officers would easily have been able to obtain a warrant. See, e.g.,
United States v. Walton, 56 F.3d 551, 554 (4th Cir. 1995) (holding
that affidavit submitted in support of application for search warrant
stated probable cause even without information obtained through
unlawful entry); United States v. Gillenwaters, 890 F.2d 679, 681-82
(4th Cir. 1989) (same); see generally Franks v. Delaware, 438 U.S.
154, 171-72 (1978) (examining affidavit submitted in support of
application for search warrant for probable cause after discounting
false statement). The original warrantless entry therefore constituted
an "independent source" for the evidence used to obtain the warrant.
See, e.g., Murray v. United States, 487 U.S. 533, 537 (1988); Segura
v. United States, 468 U.S. 796, 813-16 (1984); Silverthorne Lumber
Co. v. United States, 251 U.S. 385, 392 (1920). Because the officers
would have been able to obtain a warrant even without the second
warrantless entry, and because the second warrantless entry was con-
stitutional in any event, we conclude that the district court correctly
denied appellant's motion to suppress.

III.

Appellant next challenges the district court's decisions regarding
the admission of certain evidence under the hearsay rules. We con-
sider each of appellant's arguments in turn.

First, appellant challenges the district court's decision to admit the
testimony of Detective Richard Herbert that David Hughes, the lessor
of the Temple Hills house, told him that appellant had given him the
photograph of the person who purportedly leased the house, and had
identified the person in the photograph as Allen. Appellant contends
that this testimony was hearsay. Appellant's contention fails, how-
ever, because this testimony was not offered into evidence in order to
prove the truth of the matter asserted. See Fed. R. Evid. 801(c).
Instead, as the district court correctly noted, the prosecution offered
Herbert's testimony, which indicated that appellant had given Hughes
the photograph, in order to rebut the implication that, because the
investigating officers had a photograph suggesting that Norman Allen
was the lessee of the Temple Hills house, the officers erred by focus-

                    7
ing their investigation on appellant, rather than on Allen. Indeed, by
questioning the motives of the officers in investigating appellant,
defense counsel opened the door to such rebuttal evidence. We thus
conclude that the district court properly admitted Herbert's testimony.2

Second, appellant argues that the district court should have admit-
ted the affidavit signed by Hughes and produced by defense counsel.
As a threshold matter, although defense counsel repeatedly asserted
its intention to introduce the affidavit, they appear never to have actu-
ally attempted to do so. Even if they had, however, the affidavit
would not have been admissible. See Fed. R. Evid. 804(b)(5).3 First,
defense counsel failed to make known their intention to offer the affi-
davit, and the particulars of the affidavit, "sufficiently in advance of
the trial or hearing," as is required by Rule 804(b)(5). Although
defense counsel made the affidavit available to the court in camera
in advance of the trial, the prosecution learned of the affidavit, and
obtained a copy of it, only once the trial was underway. Second,
Hughes' affidavit lacks "circumstantial guarantees of trustworthi-
ness," as is also required by Rule 804(b)(5). In determining whether
a statement has sufficient guarantees of trustworthiness, we examine
the totality of circumstances surrounding the making of the statement.
See United States v. McHan, 101 F.3d 1027, 1038 (4th Cir. 1996). In
view of Hughes' prior relationship with appellant, the mysterious cir-
cumstances in which the affidavit was delivered to defense counsel,
and Hughes' decision to leave the country during appellant's trial,
Hughes' affidavit lacks any such guarantees. Because Hughes' affida-
vit does not fall into any of the other hearsay exceptions, and does not
meet the requirements of the catch-all provision in Rule 804(b)(5), we
conclude that, if it had been offered into evidence, it would have been
inadmissible.4
_________________________________________________________________

2 Appellant contends that he was entitled to a limiting instruction that
the testimony was not offered to prove the truth of the matter asserted.
Defense counsel, however, failed to seek such a limiting instruction.
3 Since appellant's trial, Rule 804(b)(5) has been recodified as Rule
807. For purposes of this appeal, however, the relevant text is identical.
4 Appellant contends, in the alternative, that Hughes' affidavit could
have been admitted under Rule 806. See Fed. R. Evid. 806. However,
this contention also fails on the ground that, notwithstanding the fact that

                    8
Third, appellant challenges the district court's decision to admit the
testimony of Richard Eisenbarth regarding Daniel Brown's identifica-
tion of "Don" as the individual on whose behalf he was engaging in
a guns-for-drugs trade. Specifically, appellant contends that there was
no evidence, other than Brown's alleged statement, that Brown was
a co-conspirator for purposes of invoking the co-conspirator excep-
tion to the hearsay rules. See Fed. R. Evid. 801(d)(2)(E). Admittedly,
Brown was not a named co-conspirator in any of the conspiracy
charges against appellant: however, the statement of an unnamed co-
conspirator can still be admitted under Rule 801(d)(2)(E). See United
States v. Portsmouth Paving Corp., 694 F.2d 312, 323 n.16 (4th Cir.
1982). In order to invoke the co-conspirator exception, it is not neces-
sary for the prosecution to demonstrate either that the declarant was
unavailable to testify at trial or that declarant's statement was reliable.
Instead, the prosecution need only show, by a preponderance of the
evidence, that the declarant was a co-conspirator and that the declar-
ant's statement was made in the course of and in furtherance of the
conspiracy. See Bourjaily v. United States, 483 U.S. 171, 176 (1987).
Contrary to appellant's assertion, we find that ample evidence in the
record establishes Brown as a co-conspirator of appellant.5 First, the
guns that were obtained in the guns-for-drugs trade were demon-
strated to be the same guns recovered from the Temple Hills house,
which was linked to appellant. Second, Brown leased several vehicles
in his own name on behalf of appellant, apparently including a green
van that he used during the guns-for-drugs trade with Eisenbarth. In
_________________________________________________________________
appellant never actually tried to introduce the affidavit, appellant could
not have introduced the affidavit to attack the credibility of the declarant
in a previously admitted hearsay statement because Herbert's testimony
was not hearsay. See supra at 7-8. Even assuming that Herbert's testi-
mony could be construed as hearsay because of the lack of a limiting
instruction, despite defense counsel's failure to request one, Hughes'
affidavit still could not have been introduced to attack his credibility
because the affidavit does not even mention the photograph that was the
subject of the alleged hearsay.
5 Appellant claims that Brown was not a co-conspirator because he
stood in a mere buyer-seller relationship with Eisenbarth. For purposes
of Rule 801(d)(2)(E), however, the relevant inquiry is into the relation-
ship between the declarant and the defendant, not the declarant and the
witness testifying to the declarant's statement.

                  9
view of this evidence, we agree with the district court that Eisen-
barth's testimony was admissible under the co-conspirator exception.6

Finally, appellant argues that the district court should have admit-
ted the transcript of Brown's deposition. At trial, appellant sought to
introduce the transcript, like the Hughes affidavit, under Rule
804(b)(5). As with the Hughes affidavit, however, the district court
found, and we agree, that the transcript of the Brown deposition
lacked sufficient guarantees of trustworthiness to be admissible under
Rule 804(b)(5). Specifically, the deposition testimony directly contra-
dicted previous statements made by Brown both to police officers and
before the grand jury.7 In the alternative, appellant now contends that
the transcript should have been admissible for the purpose of
impeaching the credibility of the statement of Brown reported by
Eisenbarth and admitted under the co-conspirator exception. See Fed.
R. Evid. 806. Assuming arguendo that the transcript was admissible
for this purpose under Rule 806, we conclude that any failure to admit
it was harmless. If the transcript were admissible, Brown's contradic-
tory grand jury testimony, which the district court had also kept out
under Rule 804 as unreliable, would also have been admissible in
order to support Brown's credibility. See id. In light of the over-
whelming other evidence of defendant's guilt, and the minimal proba-
tive value of the transcript in light of the conflicting grand jury
_________________________________________________________________
6 At trial, appellant noted that Eisenbarth's testimony involved a state-
ment allegedly made by Brown on December 26, 1994, whereas the
indictment against appellant charged that the conspiracy began only "on
or about January 1995." J.A. at 16. Appellant therefore contended that
the testimony, even if not hearsay, would not be admissible because it
involved uncharged conduct occurring prior to the start of the charged
conspiracy. See Fed. R. Evid. 404(b). Even assuming that December 26,
1994, cannot be said to be "on or about January 1995," appellant's argu-
ment fails because the guns-for-drugs trade was not consummated until
March 9, 1995. In any event, a district court has discretion to admit evi-
dence of uncharged conduct if it arose out of the same series of transac-
tions as the charged offense or if it is necessary to complete the story of
a crime. See United States v. Kennedy , 32 F.3d 876, 885 (4th Cir. 1994).
7 In addition, although defense counsel made the Brown deposition
transcript, like the Hughes affidavit, available to the court in camera in
advance of the trial, the prosecution learned of the deposition, and
obtained a copy of the transcript, only once the trial was underway.

                   10
testimony, the district court's decision not to admit the transcript,
even if erroneous, was harmless. We therefore reject appellant's
claim.

IV.

Appellant next asserts that the district court abused its discretion by
refusing to permit him to call Michael Bell in order to testify that he
had made a substantial amount of money as a result of a previously
charged conspiracy. We disagree.

The district court based its refusal to allow Bell to testify on Rule
403, which states:

          Although relevant, evidence may be excluded if its proba-
          tive value is substantially outweighed by the danger of
          unfair prejudice, confusion of the issues, or misleading the
          jury, or by considerations of undue delay, waste of time, or
          needless presentation of cumulative evidence.

Fed. R. Evid. 403. As the district court correctly noted, Bell's testi-
mony was excludable under Rule 403 on several grounds. First, Bell's
testimony would have had only minimal, if any, probative value:
although appellant claims Bell's testimony was necessary to rebut the
government's implication that his lavish spending was a direct result
of his involvement in the conspiracy charged in the present case, the
mere fact that appellant made a substantial amount of money from an
earlier drug conspiracy hardly demonstrated that he possessed a "cash
hoard" at the time of the charged conspiracy nearly five years later.
Second, Bell's testimony would have been cumulative, since evidence
of appellant's earlier charge had already been introduced. Third,
Bell's testimony could have been confusing to the jury. Fourth, Bell's
testimony could have been prejudicial to appellant's own case:
because of Bell's testimony that appellant played a major role in an
earlier drug conspiracy, the jurors could easily have concluded that
appellant was likely to have played a major role in the charged con-
spiracy as well. For all of these reasons, we conclude that the district
court did not abuse its discretion by excluding Bell's testimony.

                     11
V.

Appellant next contends that the trial judge improperly dismissed
Juror No. 8 and replaced her with an alternate juror. We disagree.

A trial judge may replace jurors with alternate jurors whenever
they, "prior to the time the jury retires to consider its verdict, become
or are found to be unable or disqualified to perform their duties." Fed.
R. Crim. P. 24(c). A trial judge's decision to substitute an alternate
juror is reviewed for abuse of discretion. See , e.g., United States v.
Nelson, 102 F.3d 1344, 1349 (4th Cir. 1996).

We conclude that the trial judge in this case did not abuse his dis-
cretion because he had two legitimate bases for dismissing Juror No.
8. First, Juror No. 8 admitted she had made a comment regarding
whether the prosecution had proven its case, in contravention of the
trial judge's specific instructions. Failure to abide by a trial judge's
instructions is in itself a sufficient basis for removal. See, e.g., United
States v. Vega, 72 F.3d 507, 512 (7th Cir. 1995). In addition, Juror
No. 8 told the courtroom clerk that she wanted to get "off this case."
At least under the circumstances here, this comment likewise consti-
tutes a sufficient basis for removal.

Appellant contends that Juror No. 8 should not have been dis-
missed because of her assurances to the trial judge that she remained
"open-minded" about the case. A juror's representations regarding his
or her ability to perform fairly and impartially, however, are not dis-
positive. See Murphy v. Florida, 421 U.S. 794, 800 (1975). Instead,
it is the responsibility of the trial judge to make his or her own deter-
mination as to a juror's ability to remain fair and impartial. See, e.g.,
United States v. Barone, 114 F.3d 1284, 1307 (1st Cir.), cert. denied,
118 S. Ct. 614 (1997). In view of Juror No. 8's comments to her fel-
low jurors and to the courtroom clerk, we conclude that the trial judge
did not abuse his discretion by discounting Juror No. 8's own repre-
sentations about her ability to continue as a juror. We therefore reject
appellant's challenge.8
_________________________________________________________________
8 Even assuming arguendo that the district court abused its discretion
by removing Juror No. 8, appellant must establish that the substitution
of an alternate juror was prejudicial. See, e.g., Nelson, 102 F.3d at 1349.
Appellant makes no such claim, much less a colorable one.

                     12
VI.

Appellant next contends that the trial judge should have declared
a mistrial because of jury contamination arising from the incidents
involving Jurors No. 2, 3, and 12 over the weekend of November 2-3.
We disagree.

"In a criminal case, any private communication, contact, or tamper-
ing directly or indirectly, with a juror during a trial about the matter
pending before the jury is . . . deemed presumptively prejudicial . . . ."
Remmer v. United States, 347 U.S. 227, 229 (1954). The presumption
of prejudice, however, is rebuttable. See id. Upon a showing of an
external contact that may have been prejudicial, a trial judge should
hold a hearing to evaluate the prejudicial impact of the external con-
tacts on the affected jurors. See id. at 229-30.

As required by Remmer, the trial judge in this case held a hearing
at which not only the jurors involved in the external contacts, but all
of the other jurors as well, were individually questioned about the
possible prejudicial impact of the contacts. All of the jurors said that
the external contacts would not affect their ability to remain fair and
impartial. In addition, the trial judge individually questioned each of
the jurors involved in the external contacts ex parte. We conclude that
the trial judge properly determined, based on his assessment of the
jurors' assertions that they could remain fair and impartial, that no
prejudice occurred from the external contacts, and therefore that a
mistrial was not warranted.

Appellant further contends that the trial judge improperly granted
the government's post-trial motion for leave to interview jurors and
denied his own. A trial judge may allow a post-trial inquiry into the
validity of a verdict only for the purpose of assessing "whether extra-
neous prejudicial information was improperly brought to the jury's
attention or whether any outside influence was improperly brought to
bear upon any juror." Fed. R. Evid. 606(b). The trial judge in this case
was justified in granting the government's motion because it was for
the specific purpose of investigating whether the external contacts
with certain jurors gave rise to possible charges of obstruction of jus-
tice. J.A. at 100 n.1. The appellant's motion, on the other hand, was
in no way limited to the question of the external contacts, but sought

                     13
carte blanche to interview all of the jurors"to develop evidence in
support of [appellant's] motion for a new trial." Id. at 95. Such a
broad motion runs afoul of the limitations of Rule 606(b), which for-
bids inquiry into the mental impressions or emotional reactions of
jurors during deliberations. See Fed. R. Evid. 606(b). Consequently,
the trial judge correctly granted the government's motion and denied
appellant's.9

VII.

Finally, appellant contends that there was insufficient evidence to
convict him of conspiracy to distribute and possess with intent to dis-
tribute cocaine because the prosecution failed to identify any other
individuals with whom he was acting in concert.

"[A] conspiracy generally is proved by circumstantial evidence and
the context in which the circumstantial evidence is adduced." United
States v. Burgos, 94 F.3d 849, 857 (4th Cir. 1996) (en banc) (citation
omitted). Provided that sufficient circumstantial evidence of the exis-
tence of a conspiracy, and of the defendant's involvement in that con-
spiracy, is introduced, it is not necessary that other members of the
conspiracy be named in the indictment or otherwise identified. "At
least two persons are required to constitute a conspiracy, but the iden-
tity of the other member of the conspiracy is not needed, in as much
as one person can be convicted of conspiring with persons whose
names are unknown." Rogers v. United States, 340 U.S. 367, 375
(1951).

Having reviewed the record, we conclude that there was ample evi-
_________________________________________________________________
9 Appellant argues, in the alternative, that he was entitled to an "equal
opportunity to participate" in the government's investigation of possible
jury tampering. However, appellant points to no authority for such an
entitlement. Further, in granting the government's motion for leave to
interview members of the jury, the trial judge assured appellant that he
would review the results of the investigation in camera and turn over any
information that would be relevant to appellant in preparing his motion
for a new trial. J.A. at 104. However, because the investigation turned up
no evidence of jury tampering, the trial judge simply had no information
to turn over to appellant. Id. at 636-40.

                    14
dence for the jury to conclude that appellant was acting as part of a
conspiracy. First, contrary to appellant's assertion, the prosecution
identified a number of individuals with whom appellant may have
been conspiring, even if none of the individuals was named in the
indictment. As noted above, the prosecution introduced a substantial
amount of evidence linking appellant with Daniel Brown, whom the
prosecution alleged carried out the guns-for-drugs trade with Richard
Eisenbarth on appellant's behalf. Further, the prosecution introduced
evidence indicating that the telephone and alarm systems in the Tem-
ple Hills house were registered in the names of appellant's brother
and sister, and in the address of a family member of appellant's girl-
friend. Second, the prosecution presented the testimony of a narcotics
expert, Jehru Brown, who indicated that the amount of cocaine found
in the Temple Hills house suggested that appellant was a wholesale
or retail distributor, not an individual acting alone. J.A. at 455. In
view of all of this evidence, we conclude that a rational factfinder
could have found appellant guilty of conspiracy, and therefore reject
appellant's sufficiency challenge.

CONCLUSION

The judgment of the district court is affirmed.

AFFIRMED

                    15